       Case 1:21-cv-00155-NONE-EPG Document 32 Filed 08/10/21 Page 1 of 1



1
2
3
4
5                                        UNITED STATES DISTRICT COURT

6                                      EASTERN DISTRICT OF CALIFORNIA

7
     JOHN WESLEY WILLIAMS ,                                   Case No. 1:21-cv-00155-NONE-EPG (PC)
8
                       Plaintiff,                             ORDER GRANTING DEFENDANTS’
9                                                             REQUEST TO OPT OUT OF SETTLEMENT
              v.                                              CONFERENCE
10
     BEER, et al.,
                                                              (ECF No. 29)
11
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 23). On August 6,

14   2021, Defendants filed a request to opt out of the settlement conference because “Plaintiff is currently

15   being criminally prosecuted for the events at issue in this case.” (ECF No. 29, p. 1).

16            The Court will grant Defendants’ request to opt out of an early settlement conference.1 A

17   settlement conference may be scheduled at a later date, if appropriate.

18            Accordingly, it is ORDERED that Defendants’ request to opt out of an early settlement

19   conference (ECF No. 29) is GRANTED.

20
21   IT IS SO ORDERED.

22
         Dated:      August 10, 2021                                     /s/
23                                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 23), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants should have filed a notice that Defendants are
28   opting out of an early settlement conference.
